Case 2:19-mj-00672-ARL Document1 Filed 07/23/19 Page 1 of 4 PagelD #: 1

 

 

CNR

F. #2019R00994 . _
19 .

UNITED STATES DISTRICT COURT ~

EASTERN DISTRICT OF NEW YORK

wee eee eee eee eee eee eee eee X

UNITED STATES OF AMERICA COMPLAINT AND

AFFIDAVIT IN SUPPORT
- against - OF ARREST WARRANT
ALFREDO AGUILAR MEJIA, (8 U.S.C. §§ 1326(a) and 1326(b)(2))

also known as “Alfredo Aguilar” and
“Moris Moreno Mejia,”

Defendant.

EASTERN DISTRICT OF NEW YORK, SS:

KENNETH LOPEZ, being duly sworn, deposes and states that he is a
Deportation Officer with the United States Immigration and Customs Enforcement, duly
appointed according to law and acting as such.

On or about July 6, 2019, within the Eastern District of New York, the
defendant ALFREDO AGUILAR MEJIA, also known as “Alfredo Aguilar” and “Moris
Moreno Mejia,” an alien who had previously been deported from the United States after a
conviction for the commission of an aggravated felony, was found in the United States,
without the Secretary of the United States Department of Homeland Security having
expressly consented to such alien’s applying for admission.

(Title 8, United States Code, Sections 1326(a) and 1326(b)(2))
Case 2:19-mj-00672-ARL Document1 Filed 07/23/19 Page 2 of 4 PagelD #: 2

The source of your deponent’s information and the grounds for his/her belief
are as follows:!

l. I am a Deportation Officer with the United States Immigration and
Customs Enforcement (“ICE”) and have been involved in the investigation of numerous
cases involving the illegal reentry of aliens. I am familiar with the facts and circumstances
set forth below from my participation in the investigation; my review of the investigative
file, including the defendant’s criminal history record; and from reports of other law
enforcement officers involved in the investigation.

2. On or about October 12, 2003, the defendant ALFREDO AGUILAR
MEJIA, also known as “Alfredo Aguilar” and “Moris Moreno Mejia,” was arrested on felony
robbery charges in Illinois under the name “Alfredo Aguilar.” On or about February 2,
2004, AGUILAR MEJIA pleaded guilty in Illinois state court and was sentenced to three
years’ incarceration. On or about October 15, 2004, AGUILAR MEJIA was removed to his
home country of Mexico.

3. On or about June 18, 2008, the defendant ALFREDO AGUILAR
MEJIA, also known as “Alfredo Aguilar” and “Moris Moreno Mejia,” was arrested in Texas.
On or about July 24, 2008, AGUILAR MEJIA was indicted in the Southern District of Texas
and charged with illegal reentry in violation of 8 U.S.C. §§ 1326(a) and 1326(b)(2). On or

about August 27, 2008, AGUILAR MEJIA pleaded guilty to the indictment. On or about

 

I Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 2:19-mj-00672-ARL Document1 Filed 07/23/19 Page 3 of 4 PagelD #: 3

November 13, 2008, AGUILAR MEJIA was sentenced to 46 months’ incarceration. On or
about January 11, 2012, AGUILAR MEJIA was deported to Mexico.

4, On or about July 6, 2019, the defendant ALFREDO AGUILAR
MEJIA, also known as “Alfredo Aguilar” and “Moris Moreno Mejia,” was arrested by the
Nassau County Police Department (“NCPD”) in North Hempstead, New York and charged
with felony possession of a forged instrument, resisting arrest, driving while intoxicated and
criminal possession of marijuana. At the time of his arrest, AGUILAR MEJIA used the
name “Moris Moreno Mejia.”

5. On or about July 22, 2019, a fingerprint comparison of the defendant
ALFREDO AGUILAR MEJIA, also known as “Alfredo Aguilar” and “Moris Moreno
Mejia,” was conducted using fingerprint records from the defendant’s 2003 Illinois felony
conviction, the 2012 deportation after his federal illegal reentry conviction and his July 6,
2019 arrest by NCPD. The comparison indicated that all of the fingerprints impressions
were made by the defendant.

6. A search of immigration records has revealed that there exists no
requests by the defendant ALFREDO AGUILAR MEJIA, also known as “Alfredo Aguilar”
and “Moris Moreno Mejia,” for permission from either the United States Attorney General or
the Secretary of the Department of Homeland Security to re-enter the United States after his

deportation.
Case 2:19-mj-00672-ARL Document1 Filed 07/23/19 Page 4 of 4 PagelD #: 4

WHEREFORE, your deponent respectfully requests that an arrest warrant be
issued for the defendant ALFREDO AGUILAR MEJIA, also known as “Alfredo Aguilar”

and “Moris Moreno Mejia,” so that he may be dealt with according to law.

Kanlite e

KENNETH LOPEZ\\ iy
Deportation Officer, United State migration

and Customs Enforcement

worn to before me this
Hday of July, 2019

       
 

 

THE/HONORABLE AREENE R. LINDY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
